:




                EA             NEY      GENERAL
                        OF     TEXAS
                       AUSTIN 3x1.
                                 TEXAS


                             June 11,   1962

Honorable Cecil M. Pruett
County Attorney
Hutchlnson County
Borger, Texas                           Opinion No. WW-1355
                                        Re:    Construction of Article
                                               157a V.P.C., with
                                               reference to the use of
                                               the Great Seal of Texas
                                               on stationery, mailed
                                               by a State Offfclal for
                                               the purpose of campalgn-
                                               it-g.
Dear Mr. Pruett:
     You have requested the opinion of this office on the
folloting question:
           "Would the use of the Great Seal of the State
           of Texas on stationery, mailed by a State
           Offical, for the purpose of campaigning for
           election, be considered advertising, or giving
           publicity to goods, wares, or merchandise, or
           any commercial undertaking, or for any trade
           or commercial purposes, as defined in this
           statute?"
       We answer your question in the negative.
     Section 1 of Chapter 350, Acts of the 54th Legislature,
which has been codified as Article 157a, V.P.C. reads as
follows:
            "No person, firm, or corporation, or any agent,
            servant, representative, employee, or receiver,
            of any firm or corporation, shall use any
            facsimile, imitation, label, trademark, design,
            device, Imprint or form of the Great Seal of
            Texas for the purpose of advertising or giving
            publicity to any goods, wares or merchandise or
            any commercial undertaking, or for any trade or
Honorable Cecil M. Pruett, page 2      Opinion No. WW-1355


          commercial purpose. Any person, whether in his
          individual capacity, or as an officer, agent,
          servant, representative, employee or receiver of
          any corporation, who shall violate this Article
          shall be fined not less than Fifty Dollars ($50)
          nor more than One Hundred Dollars ($lOO), and
          each day of such use shall be a separate offense.
          Provided, however, the reproduction of official
          documents bearing the Great Seal of Texas shall
          not be a violation hereof if such documents are
          reproduced In full and are used for a purpose
          related to the purpose for which said documents
          were issued by the State.lt (Emphasis supplied)
     It is appar;nt that the latter portion of the underlined
language (i.e., ... giving publicity to any goods, wares or
merchandise, or any commercial undertaking, or for any trade
or commercial purpose") has no application to campaigning for
election or for political purposes, unless a political campaign
is included within the meaning of the terms, "'commercialunder-
taking'?or "trade or commercial purpose."
     It Is a fundamental rule of statutory construction that
words In common use will be read according to their natural,
ordinary, and popular meaning, unless a contrary intention Is
clearly apparent. In particular, words used in a penal statute
should not be broadened or extended beyond their ordinary
meaning. 39 Tex. Jur. Sec. 105. In ordinary usage, a
political campaign has a customary and popular meaning separate
and apart from the ordinary conception of a commercial under-
taking, and had the Legislature Intended the prohibition to
apply also to political campaigning, it could easily have so
stated.
     It could be argued that the statute prohibits the use of
any form of the Great Seal of Texas for the purpose of any type
of advertising, or In other words that the language of the
statute reading "for the purpose of advertising" Is not
modified or limited by the subsequent phrases. It is noted
that no punctuation separates the word advertising from the
remainder of the sentence and we think the clear context of
the sentence, if there be any ambiguity, requires a con-
struction that the words "advertising or giving publicity"
are used in the conjunctive and not the disjunctive sense
and that the type advertising in which the use of the Great,
Seal is prohibited Is described in the remainder of the sentence.
In this connection, we are aware that the title of the act
reads in part as follows:
   z      -




Honorable Cecil M. Pruett, page 3           Opinion No. WW-1355


              "An act to regulate the use of the Great
              Seal of Texas so as to nrohibit the use
              thereof for advertisin -or an unoffical
              use except as prov
                          *iin          this Act..."
              (Emphasis added)
     While it is true that an act is to be interpreted in
the full light of its title, the title itself has no enacting
force and cannot conferpowers not mentioned in the body of
the act. Red River National Bank vs. Ferguson, 109 Tex.
287, 206 S.W. 923. Furthermore, the title or caption of
a bill cannot be controlling as a ainst the plain language
of the act. Salazar vs. State, 1t9 S.W. 2d 169, 145 Tex.
Grim. R. 529. Here, the only "unofficial use" of the Great
Seal which is prohibited in the body of the act relates to
commercial advertising. Since this Is a criminal statute
which must be strictly construed, 39 Tex. Jur. Sec. 146,
we do not believe the language of the statute can be
extendedto includethe factual situation set forth in your
letter.
       Your question is accordingly answered in the negative.
                          SUMMARY
       Section 1 of Chapter 350, Acts of the 54th Legislature,
       which has been codified as Article 157a, Vernon's
       Penal Code, does not prohibit the use of the Great Seal
       of Texas on stationery, mailed by a State Official,
       for the purpose of campaigning for election.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas         6


                                    BY
                                         Assistant Attorney General
MN:lp
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Coleman Gay
Rcbert Patterson
W. 0. Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.